Title: Examination of a Hessian Deserter, [31 October 1778]
From: Hamilton, Alexander
To: 


[Fredericksburg, New York, October 31, 1778]
Trech—from the Corps of yagers—deserted ye 30th—yagers lie between the second and third redoubt with a creek running along their right; a regiment of Hessians lies between the first and second redoubts. Emericks corps lies between Fort Independence and redoubt No. 3—Pensylvaina Rangers behind them. No other troops on this side the Bridge except guards, that mount dayly in the redoubts—does not know the number of guards.
On the other side of the Bridge, are on a hill on the left in coming towards the Bridge, a batalion of Hessian Grenadiers—not quite a mile from the new Bridge; behind that batalion at a small distance is a British regiment; and behind them at nearly the same distance the Highlanders—about a mile from the parting of the road—a Hessian regiment encamped on the Hill on the right of the road near the Block House—2 batalions of Hessian Grenadiers in the rear of Fort Washington about two miles on the right of the road. None but Hessians between Fort Washington and New York; supposes nearly all the Hessians are there. No troops that he knows of on Spiten Devil Hill; a small guard of twenty or thirty men on the right of those Hills in a red⟨oubt.⟩ A triangular redoubt on the left towards the ⟨North⟩ River with embrasures to the North River and to Harlem Creek—a Hessian regiment behi⟨nd⟩ that redoubt, which he did not recollect before; a small guard at the parting of the road leading to the Bridge and some small block Houses on the left.
Nearly on the flank of the Redoubt in the North River there are three ships of twenty and upward each & two small armed vessels. They keep out guard boats every night when he has been on guard; he has heard them rowing about and crying all’s well. There are other small vessels in the River nearer New York. General Knephaussen comm⟨ands⟩ at the Bridge &c—his quarters are at Morris’s.
